DETAILED ACTION
This Office Action is in response to a 2nd Non-Final office action, filed on 05/06/2021, on an application filed on 12/06/2019. Claims 1-10 is presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments & Claim Amendments
Applicant’s Arguments/Remarks filed on 05/06/2021 with respect to the 103 rejection of claim 1 has been fully considered but it is not persuasive.
	Addressing the Applicant's Argument on page 6, the Applicant alleges that that the combination of Sasabayashi '369 and Sasabayashi '263 fails to teach or suggest a method as claimed of a "cover that is adjacent in the first direction to an outermost layer of the internal electrodes". The Examiner disagrees with the remarks. The Examiner made very clear that the cover in the method of producing a multilayer ceramic capacitor was taught by Sasabayashi '369 as covers 17 & 18 in Figs. 2-3, where cover 17 is adjacent in the first direction 6-7 to an outermost layer of the internal electrodes 3 and where cover 18 is adjacent in the first direction 6-7 to an outermost layer of the internal electrodes 4. The Applicant argues that the protective layer 14 of Sasabayashi '263 is different from the cover of the claimed invention. However, the Applicant never presents any evidenced or addresses the covers 17 & 18 of Sasabayashi '369 which is does indicate metal element is supplied to the ends of the internal electrodes. Again the Applicant never presents any evidenced or addresses metal element supplied to the ends of the internal electrodes concerning Sasabayashi '369.	
	Sasabayashi '263 in the 103 rejection does indicates in ¶[0037 & 0041] where a metal element having a concentration lower in the side surfaces of body portion 15 than a concentration of a metal element of the cover of 15_14 in the second embodiment of Fig. 4.
	Consequently, though Sasabayashi '369 does not provide “metal element having a concentration lower than a concentration of a metal element of the cover”, Sasabayashi '263, however, does provide the required limitation of a “metal elements having a lower than the concentration of metal elements of the cover”. The rationale to modify or combine the prior art does not have to be expressly stated in the prior
art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55
USPQ2d 1313, 1317 (Fed. Cir. 2000). (See MPEP § 2144).
	Therefore, the Applicant's Arguments and Claim Amendments to the 103 rejection of amended claim 1 is arguably moot. Claim 1 will still be rejected based on the references of Sasabayashi '369 and Sasabayashi '263.
	Nevertheless, Applicant's Amendment and Remarks with respect to the rejection of the claims based on the Sasabayashi '369 and Sasabayashi '263 references is moot in view of the new ground(s) of rejection due to the amended limitation “wherein the cover is adjacent in the first direction to an outermost layer of the internal electrodes” in independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sasabayashi et al. (US 2014/0211369 A1 and Sasabayashi #1 hereinafter) in view of Sasabayashi et al. (JP2010050263A and Sasabayashi #2 hereinafter).
	Regarding claim 1, Sasabayashi #1 discloses a method of producing a multi-layer ceramic capacitor (item 1 of Figs. 1-3 & items 2, 3, 4, 16 of Figs. 2-3 & item 5 of Fig. 1 and abstract & ¶[0020 & 0026] shows and indicates a method of producing multi-layer ceramic capacitor 1 {monolithic ceramic electronic component/capacitor 1, where the monolithic description of the ceramic multi-layer capacitor is understood to be the emphasis of the strong anchoring forces between the coexisting regions 16 of the first and second inner electrodes 3 and 4 and the ceramic layers 2 to prevent delamination in the component body 5}), comprising: producing an unsintered multi-layer chip including a capacitance forming unit including ceramic layers laminated in a first direction (items 5, 6, 7 of Fig. 1 & items 2, 3, 4 of Figs. 2-3 and ¶[0021-0022 & 0036_0049-0050] shows and indicates unsintered multi-layer chip 5 {green component body 5 sintered to component body 5, as indicated in ¶[0036]} that includes a capacitance forming unit 3_surface-6-to-4_surface-7  {where the capacitance forming unit is the laminated/stacked ceramic layers 2 between outermost inner electrode 3 facing principal surface 6 and outermost inner electrode 4 facing principal surface 7} including ceramic layers 2 laminated/stacked in first direction 6-7 {between principal surface 6 and principal surface 7, indicated in ¶[0021]}), and internal electrodes disposed between the ceramic layers and mainly containing nickel (items 3, 4 of Figs. 2-3 and ¶[0020 & 0022] shows and indicates internal electrodes 3 & 4 {first inner electrodes 3 and second inner electrodes 4} that are disposed between ceramic layers 2 and mainly containing nickel), a cover that covers the capacitance forming unit from the first direction (items 17, 18 of Figs. 2-3 and ¶[0038] shows and indicates cover 17 & 18 {outside portions 17 and 18} that covers the capacitance forming unit 3_surface-6-to-4_surface-7 from first direction 6-7 {direction between principal surface 6 and principal surface 7}), wherein the cover is adjacent in the first direction to an outermost layer of the internal electrodes (Figs. 2-3 and ¶[0038] shows where cover 17 is adjacent in the first direction 6-7 to an outermost layer of the internal electrodes 3 and where cover 18 is adjacent in the first direction 6-7 to an outermost layer of the internal electrodes 4), and a side margin that covers the multi-layer unit from a second direction orthogonal to the first direction (items 10, 11 of Fig. 2 & items 19, 20 of Fig. 3 and ¶[0022 & 0038] shows and indicates side margins 19 & 20 that covers multi-layer unit 5 from a second direction 10-11 {between first and second ends 10 & 11, indicated in ¶[0022]} orthogonal to first direction 6-7), the internal electrodes being exposed to the side surface; producing an unsintered body by covering the side surface from the second direction by a side margin, the side margin containing a metal element that be capable to form an oxide together with nickel (item 16 of Figs. 2-3 and ¶[0009_0025-0030_0034_0037-0038] shows and indicates  internal electrodes 3 & 4 are alternately arranged in the unsintered body 5 {green ceramic sheets provided with the conductive paste films are stacked such that the first and second inner electrodes 3 and 4 that are alternately arranged to obtain green component body 5, indicated in ¶[0034]}, and where internal electrodes 3 & 4  are exposed to the side surface {as shown in Fig. 3}; where side margins 19 & 20 in the second direction 10-11 produce unsintered body 5 by covering unsintered body 5, and where side margins 19 & 20 containing the metal element Mg that are capable to form an oxide together with nickel in oxidized areas 16 {indicated in ¶[0037-0038]}), the metal element having a concentration and a metal element of the cover having a concentration; and sintering the unsintered body (Figs. 2-3 and ¶[0036-0038] indicates the metal element Mg of side margins 19 & 20 has a concentration and the metal element Mg of cover 17 & 18 has a concentration {indicated in ¶[0038]}; and sintering the unsintered body 5 {green component body 5 is calcined such that sintered component body 5 is obtained, indicated in ¶[0036]}).
	Sasabayashi #1 discloses the claimed invention of a method of producing a multi-layer ceramic capacitor except the metal element having a concentration lower than a concentration of a metal element of the cover.
	Sasabayashi #2 discloses where a metal element having a concentration lower than a concentration of a metal element of the cover (items 3a, 4, 5, 14, 15 of Fig. 4 and abstract & ¶[0035_0037_0041] of the Translated Description & claim 3 indicates where a metal element Mg has a concentration lower in the side surfaces of body portion 15 than in the metal element Mg in cover 15_14 shown in Fig. 4 {in the second embodiment shown in Fig, 4, protective layer 14 is made larger in Mg content than the body portion 15 in the first and second main surfaces 4 and 5 of the ceramic laminate 3a}; therefore, the method of producing a multi-layer ceramic capacitor of Sasabayashi #1 will have the metal element of the side margin be at a concentration lower than the concentration of a metal element of the cover by incorporating the Mg metal element concentration contents in the protective layer of Sasabayashi #2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate where a metal element having a concentration lower than a concentration of a metal element of the cover into the method of Sasabayashi #1. One would have been motivated in the method of producing a multi-layer ceramic capacitor of Sasabayashi #1 and have the metal element have a concentration lower than the concentration of a metal element of the cover in order to reduce the amount of cracks in the multi-layer ceramic capacitor by increasing the Si concentration in the protective layer through a larger content of Mg, as indicated by Sasabayashi #2 in abstract and ¶[0035], in the method of producing a multi-layer ceramic capacitor of Sasabayashi #2.

	Regarding claim 4, modified Sasabayashi discloses the method of producing a multi-layer ceramic capacitor, wherein the metal element includes magnesium (Sasabayashi #1: Figs. 2-3 and ¶[0025-0030] indicates that the metal in the oxidizing area 16 interacting with nickel is magnesium; Sasabayashi #2: abstract & ¶[0035_0037_0041] of the Translated Description & claim 3 indicates where a metal element is Mg).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sasabayashi #1 in view of Sasabayashi #2, as detailed in the rejection of claim 1 above, and in further view of Kim et al. (US 2012/0147516 A1 and Kim hereinafter).
	Regarding claim 2, modified Sasabayashi discloses the claimed invention except wherein the cover has a thickness of 15 µm or less in the first direction, and the side margin has a thickness of 15 µm or less in the second direction.
	Kim discloses wherein the cover has a thickness of 15 µm or less in the first direction, and the side margin has a thickness of 15 µm or less in the second direction (items 120, 100a, 100b, 150a, 150b, d1 of Fig. 5 and ¶[0027_0076_0078-0080_0083 & 0085] & claims 3 & 6 indicates a where first cover 100a and second cover 100b  has a thickness of 15 µm or less {multilayer main body 120 has first and second cover thickness of 10 μm or less} in the first direction, and first side margin 150a and second side margin 150b has a thickness of 15 µm or less {multilayer main body 120 is referred to as d1, where d1 has maximum thickness between 10 μm to 30 μm} in the second direction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cover has a thickness of 15 µm or less in the first direction, and the side margin has a thickness of 15 µm or less in the second direction into the method of modified Sasabayashi. One would have been motivated in the method of producing a multi-layer ceramic capacitor of modified Sasabayashi and have the  cover have a thickness of 15 µm or less in the first direction, and the side margin have a thickness of 15 µm or less in the second direction in order to implement high capacity in the multi-layer ceramic capacitor while providing strength and durability, as indicated by Kim in ¶[0079-0080 & 0085], in the method of producing a multi-layer ceramic capacitor of modified Sasabayashi.	

Allowable Subject Matter
Claims 3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 8, the primary reason for allowance is due to a method of producing a multi-layer ceramic capacitor, wherein the unsintered body is sintered to from an oxidized area in each of the internal electrodes, the oxidized area being adjacent to the side margin and intensively including the metal element, the capacitance forming unit includes a first portion adjacent to the cover in the first direction, and the capacitance forming unit further includes a second portion adjacent to the first portion in the first direction, and the first portion of the capacitance forming unit includes the oxidized area having a larger dimension, measured in the second direction: than a dimension of the oxidized area of the second portion of the capacitance forming unit, measured in the second direction.
Regarding claim 5, the primary reason for allowance is due to a method of producing a multi-layer ceramic capacitor, wherein the metal element includes manganese.
Regarding claims 6 and 7, the primary reason for allowance is due to the dependency on claim 3.
Regarding claims 9 and 10, the primary reason for allowance is due to the dependency on claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847